Kinne, C. J.
— If it be conceded that Harding had authority to take the note and the mortgage securing it, the plaintiff cannot be held responsible for Harding’s acts in seizing and selling the property under said mortgage, as it nowhere appears in the record that Harding had any authority from the plaintiff to collect this collateral note and mortgage. Such authority is expressly denied by plaintiff, and, in the absence of evidence, we cannot assume that Harding possessed it. If, then, Harding had no authority to collect this collateral note and mortgage, his acts in so doing, and in taking possession of the property covered by the mortgage, and in selling the same, cannot bind plaintiff, and constituted no defense to the note in suit. The court, therefore, properly directed a verdict for the plaintiff.— Affirmed.